      6:20-cv-00423-JFH Document 80 Filed in ED/OK on 03/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA



 UNITED STATES OF AMERICA,



                Plaintiff,

 v.                                                       Case No. 20-cv-0423-JFH


 JEFFREY LOWE, LAUREN LOWE,
 GREATER WYNNEWOOD EXOTIC
 ANIMAL PARK, LLC, and TIGER KING,
 LLC,


                Defendants.


                                            ORDER
       This matter is before the Court on its own motion. On January 15, 2021, the Court entered

an Order granting preliminary injunctive relief to Plaintiff, the United States of America and

requiring that Defendants (1) immediately cease exhibiting animals protected by the ESA and the

AWA without a valid USDA exhibitor’s license; (2) retain a qualified attending veterinarian under

formal arrangements consistent with the requirements of 9 C.F.R. §§ 1.1, 2.40, no later than

January 29, 2021; (3) provide acquisition and disposition records for any and all animals added to

or missing from their inventories since June 22, 2020, no later than January 22, 2021; (4) submit

complete and accurate veterinary records to counsel for the United States within 7 days of any

animal being treated by a veterinarian; (5) submit acquisition and disposition records to counsel

for the United States within 7 days of any change to the animal inventory; (6) immediately

relinquish all Big Cats one year old or younger, along with their respective mothers, to the United
     6:20-cv-00423-JFH Document 80 Filed in ED/OK on 03/26/21 Page 2 of 2




States; (7) not acquire or dispose of any ESA or AWA protected animal without first conferring

with the United States and obtaining leave of Court; and (8) permit APHIS to conduct routine

inspections of the Thackerville Facility up to every three weeks, at the USDA’s discretion. Dkt.

No. 65 at 33-34.

       On February 12, 2021, the United States moved to enforce the Court’s January 15, 2021

Order, alleging that Defendant’s had failed to fully comply. Dkt. No. 72. On March 22, 2021,

the Court granted the United States’ motion and issued an Order discussing why Defendants’

actions were insufficient to comply with the Court’s January 15, 2021 Order. Dkt. No. 78.

       IT IS HEREBY ORDERED that Defendants shall fully comply with the Court’s January

15, 2021 Order, as directed by the Court’s March 22, 2021 Order, no later than April 2, 2021.

       IT IS FURTHER ORDERED that the show cause hearing set for May 12, 2021, remains

scheduled.

       Dated this 26th day of March 2021.



                                             ____________________________________
                                             JOHN F. HEIL, III
                                             UNITED STATES DISTRICT JUDGE




                                               2
